Luke, J.,
dissenting. Under the facts presented by the record in this case I can not agree to the judgment of affirmance. The husband of the plaintiff, along with his superior officer, the engineer, was under a duty to protect himself and his fellow servants. Both he and the engineer disobeyed the rules of the company and disregarded the rules of self protection. The danger to his own life was obvious, and his death was the result of his own lack of ordinary care. The railroad company, as a matter of right, should not be required to compensate for the death of this man, of which he, by reason of his negligence, was the author.